Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10527734. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.


Application: claim 1
Patent/co-pending application: 10527734 claim 1


A non-transitory computer readable storage medium storing instructions, the instructions when executed by a processor, cause the processor to perform steps comprising:
initializing, by a processor of an autonomous vehicle configured to receive global navigation satellite system (GNSS) signals, a location of the autonomous vehicle and RTK corrections based on the location of the autonomous vehicle and raw GNSS signals from the location; and
A non-transitory computer readable storage medium storing instructions, the instructions when executed by a processor, cause the processor to perform steps comprising:
initializing, by [[a]] the processor of an autonomous vehicle configured to receive global navigation satellite system (GNSS) signals, a location of the autonomous vehicle and RTK corrections based on the location of the autonomous vehicle and raw GNSS signals from the location; and
repeating the steps comprising:
receiving, by a GNSS receiver mounted on the autonomous vehicle, a raw GNSS signal from the GNSS;
repeating the steps comprising:
receiving, by a GNSS receiver mounted on the autonomous vehicle, a raw GNSS signal from the GNSS;
accessing previously determined RTK corrections by the autonomous vehicle;
accessing previously determined RTK corrections by the autonomous vehicle;
determined RTK corrections to the raw GNSS signal; 
determining an accurate GNSS position estimate by applying the previously 
determined RTK corrections to the raw GNSS signal;
receiving sensor data captured by sensors mounted on the autonomous vehicle;
receiving sensor data captured by sensors mounted on the autonomous vehicle;
accessing at least a portion of high definition (HD) map, the portion describing a geographical region surrounding the autonomous vehicle;
accessing at least a portion of high definition (HD) map, the portion describing a geographical region surrounding the autonomous vehicle;
determining a current location of the autonomous vehicle in the HD map using the accurate GNSS position estimate;
performing localization using the received sensor data and the accurate GNSS position estimate to determine a current location of the autonomous vehicle in the portion of the HD map
determining new RTK corrections for determining accurate GNSS position estimates in the future;
wherein the new RTK corrections are subsequently used for determining accurate GNSS position estimates;
determining control signals for navigating the autonomous vehicle using the current location of the autonomous vehicle and the data of the HD map: and navigating the autonomous vehicle based on the control signals.
determining control signals for navigating the autonomous vehicle using the current location of the autonomous vehicle and the data of the HD map; and navigating the autonomous vehicle based on the control signals.

Though the claim language is a little different, the determining of a current location is a step of performing localization. New RT corrections are subsequently used for determining accurate GNSS position estimates is the meaning of estimating position n the future.
The current claim 1 is quiet if the sensor data received is used to determine a current location but it is a broader claim than the patented case based on current claim status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Mintz (WO2017115342A1).
Regarding claim 1, Mintz discloses a non-transitory computer readable storage medium storing instructions, the instructions when executed by a processor, cause the processor to perform steps comprising: 
initializing, by a processor of an autonomous vehicle configured to receive global navigation satellite system (GNSS) signals (a GPS receiver and/or Galileo receiver, page 33), a location of the autonomous vehicle and RTK corrections (GPS RTK, page 33, same paragraph) based on the location of the autonomous vehicle and raw GNSS signals from the location; and
repeating the steps (an autonomous predictive control is a repeating process) comprising:
receiving, by a GNSS receiver mounted on the autonomous vehicle, a raw GNSS signal from the GNSS (a GPS receiver); 
accessing previously determined RTK corrections by the autonomous vehicle (GPS-RTK); determining an accurate GNSS position estimate by applying the previously determined RTK corrections to the raw GNSS signal RTK is an ongoing process which uses previous data for further processing); 
receiving sensor data captured by sensors mounted on the autonomous vehicle (LIDAR/radar or camera); 
accessing at least a portion of high definition (HD) map, the portion describing a geographical region surrounding the autonomous vehicle; determining a current location of the autonomous vehicle in the HD map using the accurate GNSS position estimate (to determine the location of a vehicle on road maps typically on high resolution maps serving autonomous vehicles); 
determining new RTK corrections for determining accurate GNSS position estimates in the future (user in differential GPS RTK system receives RTK corrections);
determining control signals for navigating the autonomous vehicle using the current location of the autonomous vehicle and the data of the HD map (a predictive path control based on traffic and map information to control the route for autonomous vehicle); and 
navigating the autonomous vehicle based on the control signals (predictive path/control).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov